DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takase (JP 03025005). 
Takase is directed to a pair of tires designed for motorcycles, wherein a front tire includes carcass cords inclined between 40 and 70 degrees with respect to a circumferential direction and a rear tire includes carcass cords inclined between 75 and 90 degrees with respect to a tire circumferential direction.  The front tire of Takase further includes a belt layer formed with cords inclined as small as 0 degrees with respect to a tire circumferential direction (corresponds with the claimed band layer in the front tire) and the rear tire of Takase includes a belt layer formed with cords inclined at zero degrees with respect to a tire circumferential direction (corresponds with claimed band layer in the rear tire).  Takase also teaches the use of nylon cords in the front band layer (1890d/2) and aramid cords (1500 d/2) in the rear band layer (Page 32, top of 2nd column- as obtained from USPTO translator).  It is well taken that aramid demonstrates greater rigidity properties or stiffness properties than nylon and as such, a ratio between respective bending stiffness values would be less than 1 (greater stiffness in rear tire).  In such an instance, though, Takase fails to expressly disclose a ratio between 0 and 0.7.  
In any event, the general disclosure of Takase suggests a wide range of ratios that are less than 1 and such fully encompasses the broad range of the claimed invention.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any number of ratios absent a conclusive showing of unexpected results.  This is particularly evident in view of the general disclosure by Takase to use high modulus materials (e.g. aramid) in the rear band layer.  Also, Table I in Applicant’s original disclosure fails to include any comparative examples in which the carcass cord angles and the band cord materials are varied (between front and rear tires) as is the case in the closest prior art of record.  For example, tires having the aforementioned combination of features while including a stiffness ratio that is outside the claimed range of 0-0.7.  Examples 2-4 in Table 1 appear to demonstrate the best combination of properties and such examples have a varied carcass cord angle, as well as varied band cord materials.  These examples are consistent with the inventive tires of Takase as detailed above.      
Regarding claim 2, the claimed bending stiffness values are consistent with those that are commonly used in tire cord materials in general, including those used in tire band layers.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed stiffness values.
With respect to claim 3, the general disclosure of Takase suggests the use of larger modulus materials (greater bending stiffness) in the rear band layer, as compared to the front band layer.  This would include any number of combination of materials, including that required by the claimed invention, absent a conclusive showing of unexpected results.  Again, a fair reading of Takase suggests the general use of cord materials demonstrating superior mechanical properties in the rear band layer, as compared to the front band layer.
As to claims 4, 5, and 7, a carcass cord angle in the front carcass is between 40 and 70 degrees and a carcass cord angle in the rear tire is between 75 and 90 degrees.  With specific respect to claim 7, when the carcass angle in the rear tire is 75 degrees, for example, a difference between carcass cord angles is between 5 and 35 degrees and such fully encompasses the claimed range.
Allowable Subject Matter
Claims 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 13, 2022